Title: From John Adams to C. W. F. Dumas, 7 February 1783
From: Adams, John
To: Dumas, C. W. F.


Dear Sir
Paris Feb. 7. 1783.

I have heard no News of my Son, Since he was in Stockholm, the Beginning of December, although I was led to expect his arrival at the Hague by the End of that month—we are now in February and I hear nothing of him, which gives me much Anxiety, least he should have fallen Sick or met with Some other unfortunate accident. I there any way of writing to Stockholm, Lubeck, Copenhague or Hamborough or all of them to enquire after him. Perhaps our Friend Mr: D’Asp would be So good as to write to Stockholm to enquire if any Body heard of him there; and when he quitted that City and for what other he was bound.
Hamborough I should think the likelyest Place to find him, or hear of him at present—I want to hasten his Journey to the Hague—
The Treaty with Sweeden was Signed on the fifth of this month So that Mr: D’Asp and you may now be Friends without political Reserve.
My best Respects to Madame & Mademoiselle, and all other Friends.
Your most obedient.
John Adams.


  You may print our Preliminary Treaty as Soon as you will.

